Exhibit 12 MARSHALL & ILSLEY CORPORATION Computation of Ratio of Earnings to Fixed Charges ($000's) SixMonths Ended June 30, Years Ended December 31, Earnings: 2008 2007 2006 2005 2004 2003 (Loss) income from continuing operations before income taxes $ (452,232 ) $ 710,580 $ 955,149 $ 864,783 $ 785,994 $ 654,774 Fixed charges, excluding interest on deposits 328,479 831,420 671,203 442,234 262,880 249,910 Earnings including fixed charges but excluding interest on deposits (123,753 ) 1,542,000 1,626,352 1,307,017 1,048,874 904,684 Interest on deposits 491,979 1,231,252 1,083,392 562,552 281,271 230,805 Earnings including fixed charges and interest on deposits $ 368,226 $ 2,773,252 $ 2,709,744 $ 1,869,569 $ 1,330,145 $ 1,135,489 Fixed Charges: Interest Expense: Short-term borrowings $ 91,562 $ 236,671 $ 186,746 $ 106,220 $ 61,144 $ 80,957 Long-term borrowings 232,055 585,025 476,540 329,876 196,160 162,921 One-third of rental expense for all operating leases (the amount deemed representative of the interest factor) 4,862 9,724 7,917 6,138 5,576 6,032 Fixed charges excluding interest on deposits 328,479 831,420 671,203 442,234 262,880 249,910 Interest on deposits 491,979 1,231,252 1,083,392 562,552 281,271 230,805 Fixed charges including interest on deposits $ 820,458 $ 2,062,672 $ 1,754,595 $ 1,004,786 $ 544,151 $ 480,715 Ratio of Earnings to Fixed Charges: Excluding interest on deposits (0.38 )x 1.85 x 2.42 x 2.96 x 3.99 x 3.62 x Including interest on deposits 0.45 x 1.34 x 1.54 x 1.86 x 2.44 x 2.36 x
